Citation Nr: 1617455	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability, to include arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing at the RO in May 2013 before the undersigned.  A transcript is associated with the Virtual VA claims file.  

This appeal was previously before the Board in December 2013 when it was remanded for additional development.  It has been returned to the Board for further appellate review. 

The issue of entitlement to service connection for a bilateral knee disability, to include arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of hearing loss as defined by VA regulation and of tinnitus, and he has submitted evidence of exposure to acoustic trauma during service. 

2.  The medical opinions for and against the establishment of a nexus between the Veteran's current diagnoses and the acoustic trauma in service are in equipoise. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  The VCAA applies to the instant case; however, given the favorable outcome of regarding hearing loss and tinnitus in this decision, any failures in the duty to notify or assist were harmless error.  

Service Connection

The Veteran contends that he has developed bilateral hearing loss and tinnitus due to active service.  He notes that he was a member of a Navy pistol team, and spent many hours practicing with his weapon without proper hearing protection.  The Veteran argues that this repeated acoustic trauma resulted in hearing loss and ringing in his ears before his discharge from service, and that his symptoms have continued and worsened over the years. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In the present case, the Veteran was afforded a VA audiological examination in March 2014.  The findings demonstrate that the Veteran has bilateral hearing loss that meets the requirements for 38 C.F.R. § 3.385.  This examination also shows that he currently has bilateral tinnitus on a constant basis.  The first criterion for service connection has been met.  

The Veteran's service treatment records are negative for reports or complaints of acoustic trauma or other injury to the ears.  However, the Veteran has provided credible testimony pertaining to his participation on a pistol team, the inadequate hearing protection, and the repeated acoustic trauma that resulted.  He has also submitted a copy of a membership card for the pistol team.  Therefore, the Board concedes that he was exposed to acoustic trauma during active service, and the second criterion for service connection has been met.  

Although there is evidence of acoustic trauma during service and of current diagnoses of bilateral hearing loss and tinnitus, this is not sufficient to establish service connection.  There must also be evidence of a nexus or causal relationship between the in-service acoustic trauma and the current hearing loss and tinnitus.  

The relevant evidence relating to a possible nexus includes the Veteran's service treatment records.  These records are negative for complaints or diagnosis of hearing loss or tinnitus.  The Veteran did not undergo an audiological examination as part of his discharge examination.  He did undergo a whispered voice test, which found that his hearing was normal.  

The report of a March 2014 fee basis audiology examination obtained for VA shows that the Veteran's records were reviewed by the examiner, and his membership on the pistol team without the use of hearing protection was noted.  Following audiological examination, the Veteran was found to have bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss was not caused by military noise exposure.  The examiner noted the normal findings on the whispered voice test at discharge as well as lack of exposure to acoustic trauma other than on a firing range in service.  The examiner further opined that the Veteran's tinnitus was not caused by military noise exposure.  The lack of a mention of tinnitus in the service treatment records was also noted, and the examiner opined that the tinnitus was more likely a function of the progressive high frequency sensorineural hearing loss.  

Two addendum opinions were obtained in June 2014.  In the first, the examination report was returned to the audiologist who had conducted the March 2014 examination to obtain more reasons and bases for his opinion.  His opinion was the same as in March 2014 in that the hearing loss and tinnitus were not related to active service.  In support of this opinion, he cited to the lack of evidence of hearing loss and tinnitus in the service treatment records, or until many ears after discharge from service.  He also noted a September 2010 VA audiology consult in which the Veteran reported having noticed hearing loss for the past "several" years.  

A June 2014 addendum was also obtain from a VA staff physician.  The physician opined that it was at least as likely as not that the Veteran's bilateral hearing loss and bilateral tinnitus were caused by or the result of active service.  The rationale was that the Veteran did not undergo an adequate separation hearing examination, in that he only underwent a whisper test and spoken voice test that did not test the required frequencies.  Therefore, the extent of the Veteran's hearing loss was unknown at separation, and he may have had hearing loss at that time.  

The Board finds that the final criterion of a nexus between the acoustic trauma in service and the current diagnoses of hearing loss and tinnitus has been met, and that entitlement to service connection is established.  The evidence regarding the nexus includes the negative opinion from the audiologist and the positive opinion from the medical doctor.  Both are supported by a review of the record and an accurate description of the facts; the examiners just reached different conclusions based on these facts.  The Board is unable to find that one of the examiners is so much more qualified to express an opinion that the other.  As a result, the Board finds that these opinions are more or less equal in value.  Because evidence regarding the nexus is more or less in equipoise, the benefit of the doubt is resolved in favor of the Veteran and service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran states that he has a disability of each knee due to injuries in active service.  He relates that these injuries occurred in a fall while playing horseshoes in a muddy pit.  

The December 2013 Board remand requested that the Veteran be afforded a VA examination of his knees.  This was accomplished in March 2014.  

The VA examiner was to provide an opinion as to whether or not the Veteran's current knee disabilities were incurred due to active service.  The March 2014 examiner opined that the Veteran's bilateral degenerative joint disease of the knees was not incurred due to active service.  The only rationale provided was that there was no documentation of a knee injury in service.  

The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  Additionally, the Veteran is competent to describe his knee injuries in service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006).  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's lay statement(s) into consideration.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from a qualified medical professional.  The claims file should be reviewed so that the medical professional is familiar with the pertinent facts.  

Answer the following questions:  Is it at least as likely as not (50 percent or greater) that the bilateral mild degenerative joint disease of the knees diagnosed at the March 2014 examination was incurred due to active service?  Please comment on the incident described by the Veteran in which he fell in a muddy horse shoe pit.  The Veteran is competent to report this incident.  Also, for the purposes of this opinion, the Veteran's description of his injury in service should be accepted as true.  

A new examination is not required unless deemed necessary by the examiner.  Provide a comprehensive rationale for all opinions.  The sole reason for a negative opinion cannot be the absence of documented treatment in the STRs.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


